VOGEL, Judge
(dissenting).
I dissent.
The majority opinion relies most heavily on four decisions from other jurisdictions, *874but gives short shrift to events closer to home which I consider more persuasive and pertinent to us — the repeated holding by the Attorney General and the Commissioner of Labor of this State for 21 years that the agency shop is permitted under the North Dakota right-to-work law, Section 34-01-14, N.D.C.C.
That statute was passed by the Legislature in 1947 and was approved upon referendum on June 29, 1948. On July 8, 1952, on January 13, 1956, and on August 24, 1959, the Attorney General of this State ruled that an agency shop, such as is involved in the action now before us, is not prohibited by Section 34-01-14. These opinions were directed to the Commissioner of Labor. These opinions have been reiterated by the Attorney General twice since then, after inquiries by legislators, on May 7, 1962, and on January 9, 1964.
Since the first opinion was promulgated on July 8, 1952, eleven legislative sessions have come and gone, and the Legislature has done nothing to change the law. We have often held that we will give deferential weight to the practical and contemporaneous construction of a statute by the Attorney General and administrative officials of this State. State v. Gronlie and State v. Heck, 213 N.W.2d 874 (N.D.1973). Additional weight is given where the construction has been impliedly approved by the Legislature. Horst v. Guy (2d case), 219 N.W.2d 153 (N.D.1974); Walker v. Weilenman, 143 N.W.2d 689 (N.D.1966); State v. Equitable Life Assurance Society, 68 N.D. 641, 282 N.W. 411 (1938). In the latter case, we said:
“. . . The special form provided by the several commissioners of insurance for their own convenience in computing the amount of this tax in no case made reference to premiums upon annuity contracts until the amended form was submitted by the then commissioner in 1936. And in that year, when the question arose as to whether such annuity premiums were taxable, the attorney general of the state of North Dakota in a written opinion ruled that they were not. Thus it appears that at all times prior to 1936 the departmental construction was that premiums taken for annuity contracts were not within the contemplation of the legislature when it used the words ‘gross premiums’ in section 4924. In the meantime, different legislative assemblies had enacted legislation dealing with questions of insurance and of taxation, but no amendment was made of this statute. This is pertinent in determining the legislative intent. The ‘Legislature is presumed to know the construction of its statutes by the executive departments of the state.’ [Citation omitted.] And if that construction is- erroneous it can correct the error. We think that under the circumstances as disclosed in the instant case the construction placed upon section 4924, supra, by the insurance department is entitled to great weight in resolving the question of construction now before us and would be determinative were we in doubt in this matter. While it is true that the rulings of executive officers who have practically construed a law are not conclusive, nevertheless ‘the ruling of an executive officer upon a point where it is his sworn duty to act, especially where the rulings have been acquiesced in by those whose financial interests were involved, are always given considerable weight in the courts, and when the power is doubtful the uniform rulings in an executive office would be followed, and allowed to turn the scale. Cooley, Const. Lim. (3d Ed.) marg. pages 69, 70.’ ” [Citations omitted.]
On this ground alone, I believe that the judgment of the trial court should be reversed.
Turning now to the case law of other jurisdictions (which is entitled to respectful examination but is not conclusive), I note that the United States Supreme Court cases do not assist us in deciding the effect of the right-to-work law on agency shop *875contracts but leave that question open to our interpretation. They construe Sections 8(a)(3) and 14(b) of the Taft-Hartley Act, and merely hold that the States can outlaw an agency shop, not that a right-to-work law actually does so.
The opinions from other States are, of course, entitled to respect and they can be persuasive, but they can persuade only on the basis of their reason and logic, since they have no value to us as binding precedent. On the basis of the reasonableness of their arguments, I find little to choose between the portions of the opinions of the courts in the Kansas and the Florida decisions and the decisions of the lower Federal courts as to the Nevada law (all cited in the majority opinion) on the one hand, and the opinion of the Indiana court on the other hand. Portions of the Kansas and Florida opinions are quoted in the majority opinion, as are the Federal court interpretations of the Nevada law. A pertinent quotation from the Indiana decision, holding that the Indiana law did not forbid the agency shop, is as follows:
“Certainly, apart from specific, unambiguous language of the Indiana Right to Work Law, which does not specifically prohibit the payment of dues, fees and charges, because of the fact that there are the two types of statutes in the states of this country dealing with such legislation, which states had passed such laws prior to the time the Indiana law was enacted, it would seem that the clear, unequivocal language of the Indiana act was intended to apply to union membership and not to outlaw ‘agency shop’ agreements which provide for the payment of fees and dues to labor organizations properly designated as collective bargaining representatives. Had the legislature intended to make such provisions and such conduct illegal it should have so expressly declared in the language of the act. Carnegie-Illinois Steel Corp. v. Review Bd. of Indiana Employment Security Division, et ah, 1947, 117 Ind.App. 379, 72 N.E.2d 662. From an examination of the provisions of the plain, unequivocal language of the Indiana Right to Work Law and the provisions contained in Article VI of the agreement in question we cannot conclude that such provisions providing for the so-called agency shop agreement are illegal under the Indiana Right to Work Law.” Meade Electric Co. v. Hagberg, 129 Ind.App. 631, 159 N.E.2d 408 (1959).
The same could be said of the North Dakota Act. The plain language of the statute includes the word “membership” and does not forbid a deduction in lieu of dues. The Legislature could have forbidden such deductions easily, had it chosen to do so, either at the session when the law was passed or at any of the eleven sessions since the Attorney General construed the law to allow the agency shop. As mentioned in the majority opinion, twelve States do specifically prohibit in their right-to-work statutes the payment of dues, fees, or other charges to a union as a condition of employment. The North Dakota statute does not contain such a prohibition.
Although the majority opinion relies upon the decision of the Arizona court in Baldwin v. Arizona Flame Restaurant, Inc., 82 Ariz. 385, 313 P.2d 759 (1957), the question with which we are faced was not decided there. It ruled only that a so-called one-owner clause (which would have required any co-owner to pay union dues) violated “the basic and fundamental right of free men to be self-employed without undue hindrance and interference” and went on to say, “This conclusion makes it unnecessary to rule on the legality of any of the four clauses when tested under the right-to-work amendment, supra.” Thus the quotation from the opinion contained in the majority opinion here is dictum.
I find nothing in the case law to persuade me that we should disregard the continuous interpretation of our statute by the Attorney General and administrative officials of this State.
*876I could stop here, but I am troubled by some of the rhetoric in the cases which the majority opinion cites with approval. I therefore add a few comments.
First of all, a deduction for the amount equivalent to dues is not the “practical equivalent” for all purposes of membership in a labor union. The first Schermerhorn case in the United States Supreme Court [373 U.S. 746, 83 S.Ct. 1461, 10 L.Ed.2d 678 (1963)] does not so hold. It merely says that such deductions are the equivalent to membership so far as the provisions of Section 14(b) of the Taft-Hartley Act are concerned.
Second, as a practical matter, the deduction of an amount equal to union dues is not the “practical equivalent” of union membership. Union membership involves a great deal more. Even at the monetary level, it means payment of initiation fees, which are sometimes substantial and burdensome, and it may mean the payment of special assessments for strikes, death benefits, and other purposes. The contract with which we are concerned requires only the payment of an amount equal to dues, not initiation fees or assessments. [In that respect this case differs from the cases in all the States whose statutes are construed in the decisions relied upon by the majority —Arizona, Kansas, Florida, arid Nevada. We could therefore distinguish the present case on this ground alone.]
On other levels, union membership requires many things not required of nonmembers, including submission to internal disciplinary proceedings, participation in strikes if called, picket duty, and perhaps attendance at the meetings, and service on committees or as officers. The difference between all the burdens of membership and mere payment of an amount equal to dues is great, and it is not unreasonable to assume that the .North Dakota Legislature knew and understood the difference in drafting the statute.
Third, the language of some of the cases relied upon by the majority [including our own Minor v. Building and Construction Trades Council, 75 N.W.2d 139 (N.D.1956)] suggesting that public policy requires that employees be “free of any interference and control by either employers or labor organizations” is simply unrealistic in equating a worker’s relationship with his fellow employees and his relationship with his employer. In the vast majority of cases, his interests are identical with those of his fellow employees in matters relating to wages, hours, and working conditions (i. e., the matters subject to collective bargaining in most cases); while in the vast majority of cases they are different from his employer's interests in the same matters. To equate union and employer in this context is uncomfortably redolent of discredited decisions such as Adkins v. Children’s Hospital, 261 U.S. 525, 43 S.Ct. 394, 67 L.Ed. 785 (1923), overruled by West Coast Hotel Co. v. Parrish, 300 U.S. 379, 57 S.Ct. 578, 81 L.Ed. 703 (1937), which pretended that individual women could bargain with great corporations on equal terms, and which are reminiscent of the comment of Anatole France in “Le Lys Rouge” (1894): “The law, in its.majestic equality, forbids the rich as well as the poor to sleep under bridges, to beg in the streets, and to steal bread.”
Fourth (if we are to go into the merits of the right-to-work Act, as some of the cases relied upon by the majority do), it is plain that the members of the union at the Fargo Foundry (97 of the 100 employees in the bargaining unit) have much to be said for their point of view. The Indiana court, at least, recognized this fact. Our State law, Chapter 34 — 12, N.D.C.C., requires the State Commissioner of Labor (in appropriate cases) to determine the bargaining unit for purposes of collective bargaining. Section 34-12-05 requires that the bargaining representatives “be exclusive representatives of all the employees in such unit for the purposes of collective bargaining in respect to rates of pay, wages, hours of employment or other conditions of employment.” Therefore, the dues-paying members, by law, must repre*877sent the non-dues-payers whether they like to or not. They have no right to refuse to represent the free riders. We are not asked here to determine whether the union members have a constitutional right not to have their money used for the purpose of aiding those who choose not to join, but if we were so asked, what could we say — if we follow the majority opinion? Are not the dues-paying members being penalized because of their membership in a union? Actually, the practical effect of a combination of a right-to-work law and a labor law which requires union members to represent nonmembers who do not contribute to the cost of representation, which compels the bargaining unit to represent all employees, is to discourage union membership, to give a free ride to those who choose not to join the union, and to weaken collective bargaining. The 97 employees whose bargaining has presumably raised the wages and bettered the working conditions of the three plaintiffs, have much reason to complain if they cannot even collect a proportionate share of the cost of representation from the three free riders.
I would reverse.